Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tingting Liu (Reg. No. 76,256) on 9/30/2021.

The application has been amended as follows: 
11. (currently amended): The hinge for flexible screen mobile terminal according to claim 1 
a synchronous reverse transmission mechanism is provided between the left-side telescopic connection frame and the right-side telescopic connection frame, such that the left- side 
the synchronous reverse transmission mechanism is provided between the two separate components of the intermediate connection frame;
two separate components of the second frame are respectively located outside of the two separate components of the intermediate connection frame, forming a telescopic arrangement structure of the telescopic positioning device.

Allowable Subject Matter

Claims 1-2, 6-12 allowed.
With respect to claims 1-2, 6-12 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:

“the second frame is divided into two separate components, one end of which is slidably connected to the two guiding grooves, and the other end is connected to a rotating shaft, and the sliding cam and the supporting spring thereof are between two separate components the second frame, and the positioning slot is disposed on the two separate components of the second frame.”


3.	None of the cited references teach nor suggest the above noted limitations of claim 1 in combination with the remaining limitations.
Seo (US 9798359 B2) teaches a hinge for flexible screen mobile terminal, comprising: a plurality of links (310, fig 32), the adjacent links are rotatabely connected by a connecting structure (130, fig 32), wherein the hinge is further provided with a telescopic positioning device (131-1, 131-2); the telescopic positioning device is provided with a left-side telescopic connection frame (left side of 131-1, 131-2 in fig 32), a right-side telescopic connection frame (right side of 131-1, 131-2 in fig 32) and an intermediate connection frame (150 fig 35 and fig 43), the left-side telescopic connection frame and the right- side telescopic connection frame are rotatablely connected to the intermediate connection frame respectively (150 connects on both sides, see fig 35 and fig 43), the intermediate connection frame and a middle link of the plurality of links are fixed together (fig 43); the left and right end links of the plurality of links and the left-side telescopic connection frame and the right-side telescopic connection frame are respectively provided with a connecting part (130-1, 130-2 col 38 lines 45-47, figs 44a, 44b) that can be connected to the mobile terminal,
wherein a positioning structure (161, 172, 113, 14, 116, 162, 151, fig 35) is provided in the left-side telescopic connection frame and the right-side telescopic connection frame (including left side and right side of 131-1, 131-2 in fig 32 and 150 of fig 35 and fig 43), 
wherein the positioning structure (161, 172, 113, 14, 116, 162, 151, fig 35) comprises:

a supporting spring (172 is elastic, 150 is elastic) thereof; and 
a positioning slot (116) cooperating with a cam (161 or 162, fig 35) on a second frame (114) slidably connected to the first frame, there are at least two positioning slots (four slots since there are two instances of 152 and two instances of 116, fig 35), corresponding to two limits of a telescopic stroke respectively (col 35 lines 18-32, col 35 lines 48-65),
wherein the first frame (113) has two guiding grooves (see annotated fig below), 

    PNG
    media_image1.png
    720
    448
    media_image1.png
    Greyscale



Yoo (US 20180324964 A1) figs 7-9 teach a second frame (430) is divided into two separate components, one end of which is slidably connected to the two guiding grooves (groove in 440 fig 9), 
However Seo in view of Yoo fails to teach that the other end is connected to a rotating shaft, and the positioning slot is disposed on the two separate components of the second frame.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841